DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a Final Action in response to a communication filed on February 17, 2021 relating to U.S. Patent Application No. 16/510.832 filed on July 12, 2019. Claims 1, 9 and 10 have been amended. Claims 5 – 8 have been cancelled. Claims 1 – 4 and 9 - 10 are pending and have been examined.


Response to Arguments

Applicant's arguments filed on February 17. 2021 have been fully considered.
Applicant's arguments with respect to the 35 USC § 101 rejections are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant asserts “The improvement of the claimed invention of the present application is defined by logical structures and processes, rather than particular physical features. Further, the claimed invention is not well-understood, routine or conventional in the field, but adds a meaningful limitation that amounts to more than generally linking the use of the abstract idea to a particular technological environment, and thus adds significantly more to the abstract idea.” (Remarks, p. 7).  Although Applicant does not cite to any specific 
  
With regard to the Section 103 rejection, Applicant asserts that Levitt does not disclose various elements of Claim 1.  (Remarks, p. 9). Particularly, Applicant asserts that Levitt is silent on: prompting the specific business account (Bath & Body Works) to enter a plurality of preferred gift amounts (such as $5, $10, $15, $20, $25, ... , and $50) with a corresponding business PC device; relaying the plurality of preferred gift amounts (such as $5, $10, $15, $20, $25, ... , and $50) from the corresponding user PC device of the specific business account (Bath & Body Works) to the remote server; prompting the user account to select the desired gift amount ($50) from the plurality of preferred gift amounts (such as $5, $10, $15, $20, $25, ... , and $50) with the corresponding user PC device; and relaying a selection for the desired gift amount ($50) from the corresponding user PC device of the user account to the remote server. Examiner respectfully disagrees. Levitt discloses allowing a user to enter any amount which the user desires into the system through the “Selecting a Card Value” screen (Fig. 9). This is equivalent to a business account presenting a user with a plurality of preferred gift amounts because the system allows the user to enter any value which he desires, regardless of whether that particular value is presented among a plurality of preferred amounts. (See Section 103 rejection below). The Section 103 rejection is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -4 and 9 - 10 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1- 4 and 9 – 10 are directed to a method of managing pre-dedicated funds. Therefore, on their face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method of managing pre-dedicated funds, the method comprises the steps of: (A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding 5user personal computing (PC) device; (B) providing a plurality of business accounts managed by the remote server, wherein each business account includes a business profile and is associated with a corresponding business PC device; (C) prompting each user account to navigate through the business profile 10for each business account with the corresponding user PC device; prompting a specific business account to enter a plurality of preferred gift amounts with the corresponding business PC device; relaying the plurality of preferred gift amounts from the corresponding user PC device of the specific business account to the remote server;  (D)  prompting an arbitrary user account to enter a desired gift amount for the specific business account with the corresponding user PC device by prompting the arbitrary user account to select the desired gift amount from the plurality of preferred gift amounts with the corresponding user PC device, wherein the arbitrary user account is any user account from the plurality of user accounts; (E) relaying the desired gift amount for the specific business account from the corresponding user PC device of the arbitrary user account to the remote server by relaying a selection for the desired gift amount from the corresponding user PC device of the arbitrary user account to the remote server; (F) generating a virtual gift card for the arbitrary user account with the remote server, wherein the virtual gift card is associated to the specific business account and is valued at the desired gift amount;  (G) executing a spend-or-transfer process for the virtual gift card through the remote server; prompting the arbitrary user account to spend or transfer the virtual gift card through the corresponding user PC device during step (G); in response to prompting the arbitrary user account to spend the virtual gift card, displaying a visual payment code with the corresponding user PC device of the arbitrary user account and outputting a contactless payment signal with the corresponding user PC device of the arbitrary user account, if the virtual gift card is selected to be spent by the arbitrary user account; and in response to prompting the arbitrary user account to transfer the virtual gift card, prompting the arbitrary user account to select a specific user account from the
plurality of user accounts with the corresponding user PC device and transferring the virtual gift card from the arbitrary user account to the specific user account with the remote server, if the virtual gift card is selected to be transferred by the arbitrary user account. The abstract idea recited in the claim is the underlined portions of the claim indicated above. The abstract idea recites a method for users to purchase and manage gift cards from desired businesses which amounts to concepts involving commercial interactions including agreements, marketing and business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method of managing pre-dedicated funds, the method comprises the steps of: (A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding 5user personal computing (PC) device, (B) providing a plurality of business accounts managed by the remote server, wherein each business account includes a business profile and is associated with a corresponding business PC device; (C) prompting each user account to navigate through the business profile 10for each business account with the corresponding user PC device; prompting a specific business account to enter a plurality of preferred gift amounts with the corresponding business PC device; relaying the plurality of preferred gift amounts from the corresponding user PC device of the specific business account to the remote server;  (D)  prompting an arbitrary user account to enter a desired gift amount for the specific business account with the corresponding user PC device by prompting the arbitrary user account to select the desired gift amount from the plurality of preferred gift amounts with the corresponding user PC device, wherein the arbitrary user account is any user account from the plurality of user accounts; (E) relaying the desired gift amount for the specific business account from the corresponding user PC device of the arbitrary user account to the remote server by relaying a selection for the desired gift amount from the corresponding user PC device of the arbitrary user account to the remote server; (F) generating a virtual gift card for the arbitrary user account with the remote server, wherein the virtual gift card is associated to the specific business account and is valued at the desired gift amount; (G) executing a spend-or-transfer process for the virtual gift card through the remote server; prompting the arbitrary user account to spend or transfer the virtual gift card through the corresponding user PC device during step (G); in response to prompting the arbitrary user account to spend the virtual gift card, displaying a visual payment code with the corresponding user PC device of the arbitrary user account and outputting a contactless payment signal with the corresponding user PC device of the arbitrary user account, if the virtual gift card is selected to be spent by the arbitrary user account; and in response to prompting the arbitrary user account to transfer the virtual gift card, prompting the arbitrary user account to select a specific user account from the
plurality of user accounts with the corresponding user PC device and transferring the virtual gift card from the arbitrary user account to the specific user account with the remote server, if the virtual gift card is selected to be transferred by the arbitrary user account. The additional elements of claim 1 are underlined above and amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. Therefore claim 1 is directed to an abstract idea without a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim, add only instructions to implement the abstract idea with computer(s), processor(s), memory and software. Merely performing the abstract idea using a computes, processors, and communication devices does not provide an inventive concept. Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (user account selects a profile filter to compare and match business accounts), Claim 3 (retrieving and comparing current location of user account with business accounts), Claim 4 (providing a promotion from the business account), Claim 9 (entering a gift message) and Claim 10 (plurality of iterations to compile plurality of gift cards) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 4, and 9-10 are not patent eligible.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 4 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Levitt et al., US 2014/0114800 A1, (“Levitt”), in view of Sullivan et al., US 2017/0270514 A1, (“Sullivan”), in further view of Greenwald et al., US 2019/0347644 A1, (“Greenwald”).

Claim 1: 
Levitt teaches:
A method of managing pre-dedicated funds, the method comprises the steps of: 
(C) prompting each user account to navigate through the business profile 10for each business account with the corresponding user PC device; (See Levitt, Par. 74 (At step 502, the system may present the user with a "Choose a Store" screen as  depicted in FIG. 7. Upon selecting the "store name" field 602, the user may be presented with the list of store names 701. Following the selection of a store, e.g. "Bath and Body Works", the system may populate the field 602 with an image or with text to indicate that a selection has been made.), Par. 74 (The user may select elements in the store list 701 with a tap, touch, or other tactile indication and may scroll between stores.))

prompting a specific business account to enter a plurality of preferred gift amounts with the corresponding business PC device; (See Leavitt, Par. 77 (The system presents the user with a "Selecting a Card Value" screen as depicted in FIG. 9. Selecting the "card value" field 901 may allow the user to enter an amount using the entry system 902.)(This is equivalent to a business account presenting a user with a plurality of preferred gift amounts because the system allows the user to enter any value which he desires, regardless of whether that particular value is presented among a plurality of preferred amounts.))

relaying the plurality of preferred gift amounts from the corresponding user PC device of the specific business account to the remote server; (See Leavitt, Par. 77 (The system presents the user with a "Selecting a Card Value" screen as depicted in FIG. 9. Selecting the "card value" field 901 may allow the user to enter an amount using the entry system 902.)(This is equivalent to a business account presenting a user with a plurality of preferred gift amounts because the system allows the user to enter any value which he desires, regardless of whether that particular value is presented among a plurality of preferred amounts.)) 

(D)  prompting an arbitrary user account to enter a desired gift amount for the specific business account with the corresponding user PC device by prompting the arbitrary user account to select the desired gift amount from the plurality of preferred gift amounts with the corresponding user PC device, wherein the arbitrary user account is any user account from the plurality of user accounts; (See Leavitt, Par. 77 (At step 504, the system may present the user with an "Selecting a Card Value" screen as depicted in FIG. 9. Selecting the "card value" field 901 may allow the user to enter an amount using the entry system 902.)(This is equivalent to a business account presenting a user with a plurality of preferred gift amounts because the system allows the user to enter any value which he desires, regardless of whether that particular value is presented among a plurality of preferred amounts.))

(E) relaying the desired gift amount for the specific business account from the corresponding user PC device of the arbitrary user account to the remote server by relaying a selection for the desired gift amount from the corresponding user PC device of the arbitrary user account to the remote server; (See Leavitt, Par. 77 (At step 504, the system may present the user with an "Selecting a Card Value" screen as depicted in FIG. 9. Selecting the "card value" field 901 may allow the user to enter an amount using the entry system 902.))

(F) generating a virtual gift card for the arbitrary user account with the remote server, wherein the virtual gift card is associated to the specific business account and is valued at the desired gift amount; (See Levitt, Par.  79 (At step 506, the system may present the user with a "Completion" screen as depicted in FIG. 11. In this example, a final "Add to Wallet" field 1101 slides down from beneath the preceding entry. Selection of the "Add to Wallet" field 1101 may complete the transaction.))

20(G) executing a spend-or-transfer process for the virtual gift card through the remote server; (See Levitt, Par. 80 (When it comes time to redeem the gift card, the user may be presented with a screen on their mobile device containing a virtual foil scratch area over the barcode/Gift card number or some other identifiable portion of the virtual card or screen. Once the user has scratched off a specific percentage or region of the foil, the barcode/Gift card number may be revealed and the computer server may be notified electronically of its use and will no longer allow that gift card to be displayed or sent to a third party.), Par. 86, FIG. 13 (Communication flow of the embodiment of the method.)(virtual gift card being used to pay for a transaction through a website.))

prompting the arbitrary user account to spend or transfer the virtual gift card through the corresponding user PC device during step (G); (See Levitt, Par. 34 (The sender or purchaser may then choose the gift card to purchase and send
the gift card to the recipient.))

in response to prompting the arbitrary user account to transfer the virtual gift card, prompting the arbitrary user account to select a specific user account from the plurality of user accounts with the corresponding user PC device and transferring the virtual gift card from the arbitrary user account to the specific user account with the remote server, if the virtual gift card is selected to be transferred by the arbitrary user account.  (See Levitt, Par. 35 (Once the gift card is selected and purchased, the gift card may be sent or communicated to the intended recipient from the computer server via a network.))

Levitt does not teach, however, Sullivan teaches:
(A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding 5user personal computing (PC) device; (See Sullivan, Par. 21, Fig. 2 (The universal central processor 10 in tum communicates realtime with potential or existing stored-value cardholders or holder benefactors or purchasers via the communication or Internet gateways (PCs) 12a through 12d.))

(B) providing a plurality of business accounts managed by the remote server, wherein each business account includes a business profile and is associated with a corresponding business PC device; (See Sullivan, Par. 21 (A universal central processor 10 is provided which overlooks and oversees the management of the many different unaffiliated networks Nl through Nn. The universal central processor 10 is connected to or communicates realtime with a universal stored-value cardholder information database 11managed by the universal central processor 10.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Levitt discussed above, a step for managing user accounts and business accounts associated with their respective PC devices by a central server, as taught by Sullivan in a method and system for stored value card management (See Sullivan, Pars. 8, 9). Since the claimed invention is merely a combination of old elements, Levitt’s system for virtual gift card selection and purchase and Sullivan’s step for managing user accounts and business accounts associated with their respective PC devices by a central server, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would have been obvious for Levitt in his system for selection and purchase of virtual gift cards to include Sullivan’s step for managing user accounts and business accounts with a central server so as to provide a user with a wide range of virtual card purchase options, as well as the opportunity to gift or transfer the virtual card to another user.

Levitt does not teach, however, Greenwald teaches:
in response to prompting the arbitrary user account to spend the virtual gift card, displaying a visual payment code with the corresponding user PC device of the arbitrary user account and outputting a contactless payment signal with the corresponding user PC device of the arbitrary user account, if the virtual gift card is selected to be spent by the arbitrary user account; and (See Greenwald, Par. 80 (At step 345, the consumer receives a digital gift card on their mobile device. A digital gift card is the same as a physical one, in that it has a card number and possibly a personal identification number to use with the card. This data may be then scanned optically, transmitted wirelessly (e.g., BLUETOOTH®, NFC, or RFID) or by other means, to the merchant check-out terminal.), Par. 175 (The code may be obtained by the point-of-sale device scanning the code as displayed by the mobile device. The code as displayed by the mobile device may be a barcode that identifies the digital gift card.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Levitt and Sullivan discussed above, a step for displaying a visual payment code and outputting a contactless payment signal to be used for a purchase, as taught by Greenwald. Since the claimed invention is merely a combination of old elements, Levitt’s system for virtual gift card selection and purchase, Sullivan’s  managing user accounts and business accounts with a central server and Greenwald’s step for displaying a visual payment code and outputting a contactless payment signal to be used for a purchase, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would have been obvious for Levitt in his system for selection and purchase of virtual gift cards to include a step for management of user accounts and business accounts with a central server and a step for displaying a visual payment code and outputting a contactless payment signal to be used for a purchase so as to provide a user with the convenience of using the gift card for a purchase by having it optically scanned from his mobile device or transmitted wirelessly to a point of sale device.

Claim 2:
Levitt, Sullivan and Greenwald teach each and every element of Claim 1 above.
Levitt further teaches:
25prompting the arbitrary user account to select at least one profile filter with the corresponding user PC device during step (C); (See Levitt,  Par. 39 (The recipient 102 may possess a plurality of attributes within the system, (recipient profile's attributes or RPA). The attributes may be from the individual’s explicit and extrapolated interests contained in their profile.), Par. 50 (The recipient’s attributes may include interests stipulated by the recipient.))

relaying the profile filter from the corresponding user PC device of the arbitrary user account to the remote server; (See Levitt,  Par. 39 (The recipient’s personal interests include demographics, location and data collected by the system from various actions previously taken by the recipient.))  

comparing the profile filter to the business profile of each business 30account with the remote server in order to identify a plurality of matching accounts from the plurality of business accounts; and (See Levitt, Abstract (Match and rank the gift cards according to a gift card recipient’s characteristics.), Par. 40 (Each gift card may advantageously have a profile that is constructed from a set or series of known attributes of the merchant and the merchant's goods and/or services. These attributes may be referred to herein as known attributes or as mobile gift card attributes (MGCA).), Par. 41 (Certain embodiments may match the recipient profile's attributes (RPA) with the mobile gift card attributes (MGCA) using a Matching Process to create a Rank Index. The Rank Index may serve as an indicator or measure of each gift card's significance to that user.))

9displaying the business profile of each matching account through the corresponding user PC device of the arbitrary user account. (See Levitt, Par. 42 (The innovative ranking allows the system to list the most appropriate cards higher up in the ranking which leads to higher conversion rates as users naturally choose the cards at the more highly ranked top of the list that are highly appropriate
for them.))

Claim 3:
Levitt, Sullivan and Greenwald teach each and every element of Claim 1 above.
Levitt does not teach, however, Greenwald teaches:

5retrieving a current location for each business account with the remote server during step (C); (See Greenwald, Par. 18 (transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.))

retrieving a current location of the arbitrary user account with the remote server;  (See Greenwald, Par. 18 (Receiving, by a computing system and from a mobile device, a representation of a location of the mobile device as provided by way of global positioning system (GPS) hardware of the mobile device.))

10comparing the current location of the arbitrary user account to the current location of each business account with the remote server in order to identify a plurality of proximal accounts from the plurality of business accounts; and (See Greenwald, Par. 19 (Transmitting by an application operating on a mobile device and
to a computing system, a representation of a location of the mobile device as provided by way of GPS hardware of the mobile device. Receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.))

displaying the business profile of each proximal account through the corresponding user PC device of the arbitrary user account. (See Greenwald, Par. 19 (Displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Levitt and Sullivan discussed above, a step for determining the current location of a user and displaying nearby merchants, as taught by Greenwald. Since the claimed invention is merely a combination of old elements, Levitt’s system for virtual gift card selection and purchase, Sullivan’s  managing user accounts and business accounts with a central server and Greenwald’s step for displaying merchants that are nearby a user’s current location, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would have been obvious for Levitt in his system for selection and purchase of virtual gift cards to include a step for management of user accounts and business accounts with a central server and a step for displaying merchants that are nearby a user’s current location so as to provide a user with the opportunity to visit a merchant’s physical location to shop and utilize the gift card.

Claim 4:
Levitt, Sullivan and Greenwald teach each and every element of Claim 1 above.
Levitt does not teach, however, Greenwald teaches:

providing at least one promotion for the business profile; (See Greenwald, Par. 77 (As part of this transaction, the consumer may receive a discount on the price of the UPC, depending on offers that are present or the discounts to which the merchant has agreed.), Par. 116 (In combination with listings that result from geo-location, consumers are also presented with prepaid card listings based on a
multitude of factors, some of which may be … promotion of a specific listing … .) Par. 121 (An immediate rebate on the purchase of a UPC may be determined by a multitude of factors: … offers available from merchant … .))

displaying the promotion for the specific business account through the 20corresponding user PC device of the arbitrary user account before step (D); and (See Greenwald, (Par. 116 (Consumers are presented with prepaid card listings based on a multitude of factors, some of which may be … promotion of a specific listing … .))

integrating the promotion into the virtual gift card with the remote server during step (F). (See Greenwald, (Par. 121 (An immediate rebate on the purchase of a UPC may be determined by a multitude of factors: … offers available from merchant … .))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Levitt and Sullivan discussed above, a step for displaying a merchant promotion to be used with a card purchase, as taught by Greenwald. Since the claimed invention is merely a combination of old elements, Levitt’s system for virtual gift card selection and purchase, Sullivan’s  managing user accounts and business accounts with a central server and Greenwald’s step for displaying a merchant promotion to be used with a card purchase, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. It would have been obvious for Levitt in his system for selection and purchase of virtual gift cards to include a step for management of user accounts and business accounts with a central server and a step for displaying a merchant’s promotion to be used with a card purchase so as to incentivize a user to make a purchase from the merchant.

Claim 9:
Levitt, Sullivan and Greenwald teach each and every element of Claim 1 above.
Levitt further teaches:

5prompting the arbitrary user account to enter a gift message through the corresponding user PC device, if the virtual gift card is selected to be transferred by the arbitrary user account, and if the specific user account is selected by the 10arbitrary user account; and (See Levitt, Par. 35 (The card may include a personal message from the sender.))

relaying the gift message from the corresponding user PC device of the arbitrary user account, through the remote server, and to the corresponding user PC device of the specific user account, if the gift message is entered by the arbitrary user account. (See Levitt, Par. 35 (Once the gift card is selected and purchased, the gift card may be sent or communicated to the intended recipient from the computer server via a network. In some embodiments, the gift card may be sent to the recipient in the form of a uniquely identified token attached to
or as part of a text, email, or in any other electronic form. The card may include a personal message from the sender.))

Claim 10:
Levitt, Sullivan and Greenwald teach each and every element of Claim 1 above.
Levitt further teaches:

executing a plurality of iterations for steps (C) through (F), wherein a plurality of virtual gift cards for the arbitrary user account is compiled through the 20plurality of iterations for steps (C) through (F); and (See Levitt, Par. 73 (With reference to FIG. 5, the process 500, at step 501 may first present the user with an "Add card" screen as depicted in FIG. 6.), Par. 74 (At step 502, the system  presents the user with a "Choose a Store" screen as depicted in FIG. 7.), (The user can perform a plurality of iterations from the “Add card” screen and navigate through the plurality of gift cards available in the “Choose a Store” screen.))

prompting the arbitrary user account to navigate the plurality of virtual gift cards with the corresponding user PC device. (See Levitt, Par. 74 (At step 502, the system  presents the user with a "Choose a Store" screen as depicted in FIG. 7. Upon selecting the "store name" field 602, the user may be presented with the list of store names 701. Following the selection of a store, e.g. "Bath and Body Works", the system may populate the field 602 with an image or with text to indicate that a selection has been made.), Par. 74 (The user may select elements in the store list 701 with a tap, touch, or other tactile indication and may scroll between stores.))

Conclusion

The following references listed in the Notice of References Cited, although not expressly cited herein, are hereby made a part of the record: Levitt et al., US 2016/0267566 A1; Sullivan et al., US 2021/0073789 A1; Bowers et al., US 2014/0214626; Shinneberger et al., US 2012/0316983 A1; and Beckner et al., WO 2012/166940 A2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694 


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/7/2021